Exhibit 10.1
(ATMEL LOGO) [f50425f5042501.gif]
PRIVATE & CONFIDENTIAL
June 15, 2008
Stephen Cumming
[Address]
Dear Stephen,
Thank you for your interest in pursuing a career with Atmel Corporation. At this
time, we are extending an offer to you as Vice President and Chief Financial
Officer at Headquarters, reporting to Steven Laub.
Salary and Benefits
You will receive a base salary consisting of $13,269.23 bi-weekly (annualized at
$345,000.00), payable in accordance with the Atmel’s normal payroll policies and
subject to the usual, required withholdings.
You will be eligible to participate in Atmel’s executive incentive plan for
2008. Your target incentive for 2008 will be 70% of your base salary and will be
subject to the terms and conditions of Atmel’s executive incentive plan,
including continued employment obligations and applicable payment dates. Your
actual earned bonus, if any, will be prorated based on your start date and your
performance period for 2008 and will be subject to achievement of applicable
performance goal(s) specified by the Compensation Committee of the Board of
Directors.
In addition, you will be eligible to be granted an option to purchase 400,000
options from Atmel’s 2005 Stock Plan. You will also be eligible to be granted
30,000 Restricted Stock Units under Atmel’s 2005 Stock Plan. The granting of
Stock Options and Restricted Stock Units, however, are subject to the approval
of the Board of Directors (the “Board”). These grants will be subject to the
terms and conditions of the Atmel 2005 Stock Plan and applicable award
agreements between you and the Atmel (which will include, among other things,
the applicable vesting and/or performance criteria). No right to any stock is
earned or accrued until such time that vesting occurs, nor will the grants
confer any right to continue vesting or employment. You will need to confirm
with our Stock Administrator when Board approval has occurred.
You will also be eligible to participate in Atmel’s benefit plans, as may exist
from time to time. You should note that except for your salary and target
incentive bonus for 2008, Atmel may modify salaries and benefits from time to
time as it deems necessary.

 



--------------------------------------------------------------------------------



 



Termination and Severance:
1) If, within three (3) months before and twelve (12) months after a Change in
Control, your employment is terminated by Atmel without Cause or by yourself for
Good Reason, then, subject to your signing and not revoking a separation
agreement and release of claims in a form acceptable to Atmel, within the period
required by the release but in no event later than two and one-half (21/2)
months following the end of the calendar year in which your termination of
employment occur, you will receive:

  a)             (i) continued payment of your base salary (subject to
applicable tax withholdings) for twelve (12) months, such amounts to be paid out
monthly in accordance with Atmel’s normal payroll policies;         (ii) the
current year’s On-Target Bonus Incentive pro-rated to the date of termination
(subject to applicable tax withholdings), to be paid within thirty (30) days of
your date of termination (subject to applicable tax withholdings), except as
otherwise provided in section (e) below. For this purpose, “On-Target Bonus
Incentive” will mean the cash amount equal to your target bonus opportunity for
the year in which your termination occurs;         (iii) 100% accelerated
vesting with respect to your then outstanding, unvested options and restricted
stock units that vest solely on the basis of time and are not otherwise subject
to performance-based criteria.     b)   For purposes of this offer, “Cause” will
mean:         (i) your willful and continued failure to perform the reasonable
duties and responsibilities of your position (that are not inconsistent with
your fiduciary duties) after there has been delivered to you a written demand
for performance from the CEO which describes the basis for the CEO’s belief that
you have not substantially performed your duties and you have not corrected such
failure within 30 days of such written demand;         (ii) any act of personal
dishonesty taken by you in connection with your responsibilities as an employee
of Atmel;         (iii) your conviction of, or plea of nolo contendere to, a
felony;         (iv) a material breach of any fiduciary duty owed to Atmel by
you;         (v) your being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
you admit or deny liability);         (vi) your (A) obstructing or impeding;
(B) endeavoring to obstruct, impede or improperly influence, or (C) failing to
materially cooperate with, any investigation authorized by the Board or any
governmental or self-regulatory entity (an “Investigation”);         (vii) your
disqualification or bar by any governmental or self-regulatory authority from
serving in the capacity contemplated by this letter or your loss of any
governmental or self-regulatory license that is reasonably necessary for you to
perform your responsibilities to Atmel under this letter.

Page 2 of 5



--------------------------------------------------------------------------------



 



  c)   For purposes of this offer, “Good Reason” means the occurrence of any of
the following without your express written consent:         (i) an adverse
change in your title or reporting relationship, or a significant reduction of
your duties, position, or responsibilities, relative to your duties, position,
or responsibilities in effect immediately prior to such reduction;        
(ii) a reduction in your Base Salary or On-Target Bonus Incentive as in effect
immediately prior to such reduction. Notwithstanding the foregoing, a one-time
reduction that also is applied to substantially all other executive officers of
Atmel and which one-time reduction reduces the Base Salary or On-Target Bonus
Incentive by a percentage reduction of 10% or less in the aggregate will not
constitute “Good Reason;” or         (iii) your relocation to a facility or
location more than 50 miles from the location of Atmel’s headquarters.     d)  
For purposes of this offer, “Change of Control” will mean the occurrence of any
of the following events:         (i) the consummation by Atmel of a merger or
consolidation of Atmel with any other corporation, other than a merger or
consolidation which would result in the voting securities of Atmel outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of Atmel or such surviving entity outstanding immediately after such
merger or consolidation;         (ii the consummation of the sale or disposition
by Atmel of all or substantially all of Atmel’s assets;         (iii) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becoming the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of Atmel
representing more than 50% of the total voting power represented by Atmel then
outstanding voting securities; or         (iv) a change in the composition of
the Board occurring within a one-year period, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of Atmel as of the date hereof, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transactions described in subsections (i), (ii), or
(iii) or in connection with an actual or threatened proxy contest relating to
the election of directors of Atmel.

2) If, more than three months before and more than 12 months after a Change of
Control, your employment is terminated by Atmel without Cause or by yourself for
Good Reason, then, subject to your signing and not revoking a separation
agreement, release of claims, and a non-competition and non-solicitation
agreement in the forms acceptable to Atmel, within the period required by the
release but in no event later than two and one-half (21/2) months following the
end of the calendar year in which your termination of employment occur, you will
receive a continued payment of your base salary (subject to applicable tax
withholdings) for nine (9) months, such amounts to be paid out monthly in
accordance with Atmel’s normal payroll policies. The non-competition and
non-solicitation period will be for a period of twelve (12) months.

Page 3 of 5



--------------------------------------------------------------------------------



 



3) Notwithstanding anything to the contrary in this offer, if you are a
“specified employee” within the meaning of Section 409A of the IRC and the final
regulations and any guidance promulgated thereunder (“Section 409A”) at the time
of your termination of employment (other than due to death), then the severance
benefits payable to you under this offer, if any, and any other severance
payments or separation benefits that may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to you on or within the six (6) month period following your
termination will accrue during such six (6) month period and will become payable
in a lump sum payment (less applicable withholding taxes) on the date six
(6) months and one (1) day following the date of your termination of employment.
All subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following your termination but prior to the
six-month anniversary of your date of termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum (less applicable
withholding taxes) to your estate as soon as administratively practicable after
the date of your death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit. It is the intent of this offer to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. Atmel
and you agree to work together in good faith to consider amendments to this
offer and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to you.
This offer is contingent upon the satisfactory completion of an ATMEL background
check on you.
This offer is also contingent upon your ability to show, per INS Form I-9
(Employment Eligibility Verification), that you are legally employable in the
United States. See enclosed lists of acceptable documentation. This verification
will be photocopied during your first day Orientation Meeting, which will begin
at 9:00 a.m. At this time, you will also receive an Employee Handbook, sign up
for the company’s benefits and receive your employee identification number.
You should know that your employment with ATMEL is freely entered into and is
for no specified period of time. As a result, you are free to resign at any time
for any reason or for no reason. Similarly, Atmel is free to conclude its
employment relationship with you at any time, with or without cause.
We also ask that, if you have not already done so, you disclose to Atmel any and
all agreements relating to your prior employment that may affect your
eligibility to be employed by Atmel or limit the manner in which you may be
employed. Your signature below confirms Atmel’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. Moreover, you agree that, during the term
of your employment with Atmel, you will not engage in any other employment,
occupation, consulting or other business activity directly

Page 4 of 5



--------------------------------------------------------------------------------



 



related to the business in which Atmel is now involved or becomes involved
during the term of your employment, nor will you engage in any other activities
that conflict with your obligations to Atmel. Similarly, you agree not to bring
any third party confidential information to Atmel, including that of your former
employer, and that in performing your duties for Atmel you will not in any way
utilize any such information.
As an employee of Atmel, you will be expected to abide by our rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Employee Handbook.
As a condition of your employment, you are also required to sign and comply with
Atmel’s standard Confidential Information and Proprietary Information Agreement
(the “Confidentiality Agreement”) which requires, among other provisions, the
assignment of patent rights to any invention made during your employment at
Atmel, and non-disclosure of Atmel proprietary information. [In the event of any
dispute or claim relating to or arising out of our employment relationship, you
and Atmel agree that (i) any and all disputes between you and Atmel shall be
fully and finally resolved by binding arbitration, (ii) you are waiving any and
all rights to a jury trial but all court remedies will be available in
arbitration, (iii) all disputes shall be resolved by a neutral arbitrator who
shall issue a written opinion, (iv) the arbitration shall provide for adequate
discovery, and (v) Atmel shall pay all but the first $125 of the arbitration
fees. Please note that we must receive your signed Confidentiality Agreement
before your first day of employment.
If this offer is satisfactory to you, please sign and date both original offer
letters and return one original to Atmel Corporation. Please note that this
offer will automatically expire if not accepted within one week of the date of
this offer letter. Please fax to: [omitted].
Congratulations! We look forward to a successful and professional working
relationship with you.
Sincerely,
/s/ John Klinestiver
John Klinestiver
Vice President, Human Resources

                 
/s/ Stephen Cumming
  June 16, 2008       July 7th, 2008    
 
Stephen Cumming
 
 
Date      
 
Start Date    

Page 5 of 5